Citation Nr: 1308051	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  07-27 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1959.  He died in November 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for the Veteran's cause of death was denied therein.  The appellant perfected an appeal as to this determination.

In January 2011, the Board noted that the notice letter accompanying the aforementioned rating decision broadly defined this matter as one of entitlement to dependency and indemnity compensation (DIC).  This was liberally construed to encompass both entitlement to such compensation for the cause of the Veteran's death under 38 U.S.C.A. § 1310 as well as entitlement to DIC under 38 U.S.C.A. § 1318.  Both of these issues were remanded for additional development.

Such development was completed or at least substantially completed.  Adjudication thus may proceed, if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Of note is that the additional development resulted in a January 2012 RO rating decision granting DIC under 38 C.F.R. § 1318.  As the benefit sought with respect to this issue has been granted, it no longer is on appeal.


Entitlement to service connection for the cause of the Veteran's death accordingly is the only issue remaining on appeal.  Review of the Veteran's claims file in addition to his Virtual VA "eFolder" reveal no problems with proceeding to adjudication of this issue.


FINDING OF FACT

In January 2013, the appellant, through her representative, withdrew the appeal of entitlement to service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection the cause of the Veteran's death have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination or determinations being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  An appeal may be withdrawn as to any or all issues involved in it at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204(a).

In a letter dated in January 2013, the appellant's representative referenced the January 2012 RO rating decision granting the appellant "the relief sought on appeal."  The appellant, through her representative, then moved to withdraw "any further appeal."

Of note is that "the relief sought on appeal" was only partially granted in the January 2012 rating decision.  DIC may be awarded via both 38 U.S.C.A. § 1310 and 38 U.S.C.A. § 1318.  However, 38 U.S.C.A. § 1310 is considered a higher benefit than 38 U.S.C.A. § 1318.  This is because the maximum burial benefit available when DIC is pursuant to 38 U.S.C.A. § 1310 is greater than the maximum burial benefit available when DIC is pursuant to 38 U.S.C.A. § 1318.  See 38 U.S.C.A. §§ 2302, 2307; see also Moffitt v. Brown, 10 Vet. App. 214 (1997); Mintz v. Brown, 6 Vet. App. 277 (1994).  

Both the appellant and her representative were informed that the relief sought was only partially granted.  Indeed, the last sentence in the body of aforementioned rating decision noted this in large, bold font.  The appellant's representative nevertheless wrote in to withdraw what remained on appeal.  Review in order to adjudicate or promulgate a decision thereafter was commenced by the Board in March 2013.  

All criteria for withdrawal of the appeal of entitlement to service connection for the cause of the Veteran's death thus have been satisfied.  No allegations of errors of fact or law remain.  Therefore, the appeal is dismissed because the Board lacks jurisdiction over the appeal with respect to it.


	(CONTINUED ON NEXT PAGE)

ORDER

The appeal of entitlement to service connection for the cause of the Veteran's death is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


